Citation Nr: 0635019	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to the veteran's service-connected ankylosing spondylitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The veteran was also issued a Statement of the Case 
addressing two separate issues in October 2002 but has not 
since responded to this issuance.  Accordingly, these issues 
are not presently before the Board on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Under VA regulations, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

More specifically, when aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In the present case, service connection is currently in 
effect for ankylosing spondylitis, and numerous VA treatment 
records indicate that, as early as 1973, this disability was 
limiting chest expansion.  

The report of the veteran's June 2003 VA respiratory diseases 
examination indicated that the veteran "[did] have severe 
ankylosis [sic] spondylitis with his severe restriction of 
the chest expansion and mild dyspnea on exertion" and that 
he had very limited expansion when taking a deep breath.  

The examiner, in this report, did not render an etiology 
opinion regarding the veteran's COPD.  In October 2003, 
another doctor concluded, based on a claims file review, that 
COPD was not likely to be "due" to ankylosing spondylitis 
or rheumatoid arthritis.  Rather, a smoking-related etiology 
was noted.  

This opinion notwithstanding, it seems evident from the 
claims file that the veteran's ankylosing spondylitis is 
causing limited chest expansion, and the question remains 
whether such limitation of chest expansion represents a 
degree of disability over and above the COPD disability 
existing in the absence of aggravation.  In view of Allen, 
this question must be further addressed on remand.  

Additionally, the claims file includes VA treatment records 
from the Providence VA Medical Center (VAMC), albeit dated 
only through June 2003.  In a July 2006 submission from the 
veteran, however, contains a reference to treatment at this 
facility, including x-rays, an MRI, and a CT scan.  

While it is not entirely clear whether such treatment is, in 
fact, current, at a minimum the Providence VAMC should be 
contacted so as to retrieve records of medical treatment 
dated since June 2003, in view of 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the Providence 
VAMC and request all records of medical 
treatment of the veteran dated since June 
2003.  All records secured by the RO must 
be included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  Then, the veteran should be afforded 
a VA respiratory diseases examination, 
with an appropriate examiner that has 
expertise in pulmonary medicine, to 
determine the etiology of his COPD.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
ankylosing spondylitis has resulted in a 
permanent worsening and additional 
disability of the veteran's COPD, 
particularly in terms of limited chest 
expansion.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


